Citation Nr: 0816330	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-06 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 50 percent for 
the time period April 2, 2005, to July 16, 2006. 

2.  Entitlement to an initial disability rating for PTSD in 
excess of 70 percent beginning October 1, 2006.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to April 1970, including service in Vietnam as a Combat 
Medic.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted service connection for 
PTSD with an evaluation of 50 percent effective February 17, 
2005.  

In a rating decision dated in April 2007 the evaluation for 
PTSD was increased to 70 percent effective October 1, 2006.  


FINDING OF FACT

During the timeframe April 2, 2005, to July 16, 2006, the 
veteran's PTSD was productive of occupational and social 
impairment with deficiencies in most areas, including work, 
family relationships, and mood, but his PTSD was not 
productive of total occupational and social impairment during 
this time period, and schedular requirements for an 
evaluation of 100 percent beginning October 1, 2006, are not 
met.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent from April 2, 2005, to July 16, 2006, for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial disability rating in excess 
of 70 percent beginning October 2, 2006, for PTSD have not 
been met.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a rating decision dated in September 2005 the RO granted 
service connection for PTSD with an evaluation of 50 percent 
effective February 17, 2005.  The veteran has appealed this 
initial rating.  

VA treatment records dating from January to March 2005 
confirm the veteran's receipt of in-patient care for his 
PTSD.  In September 2005 a temporary evaluation of 100 
percent was granted effective February 17, 2005 (the date of 
the veteran's claim for service connection) until April 1, 
2005 (the first day of the month following the veteran's 
release from in-patient care).  See 38 C.F.R. § 4.29.  The 
issue of an initial rating in excess of 50 percent from 
February 17, 2005, to April 1, 2005, is thus moot.  

VA treatment notes dating from July to August 2006, as well 
as a letter from a VA physician dated in August 2006, 
confirms the veteran's receipt of in-patient care for his 
PTSD from July 17, 2006, to September 1, 2006.  Rating 
decision dated in November 2006 granted a temporary 
evaluation of 100 percent from July 17, 2006, until October 
1, 2006 (the first day of the month following the veteran's 
release from in-patient care).  Id.  The issue of an initial 
rating in excess of 50 percent from July 17, 2006, to October 
1, 2006, is thus also moot.  

In April 2007 the 50 evaluation for PTSD was increased to 70 
percent effective October 1, 2006.  Since the veteran was 
rated at 100 percent from February 17, 2005, to April 1, 
2005, and from July 17, 2006, to October 1, 2006, the issue 
remaining on appeal is entitlement to an initial disability 
rating in excess of 50 percent from April 2, 2005, to July 
16, 2006, and in excess of 70 percent beginning October 1, 
2006.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).   

Since the veteran takes issue with the initial rating 
assigned when service connection was granted, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to the timeframe beginning April 2, 2005, to July 
16, 2006, outpatient treatment records dated in April 2005 
inform of nightmares, hypersomnia, and survivor guilt.  On 
April 27, 2005, the veteran underwent a C&P PTSD examination.  
PTSD symptoms included nightmares; intrusive thoughts; a 
sense of detachment; a sense of a foreshortened future; lack 
of interest in significant activities; irritability; anger; 
hypervigilance; and difficulty concentrating.  The veteran 
reported that he had to stop driving because highway deaths 
reminded him of Vietnam and resulted in intense psychological 
distress.  Global assessment of functioning (GAF) score was 
50, which is suggestive of borderline severe symptomatology.  
See DSM IV.  The diagnosis was severe PTSD.  

VA PTSD treatment records dating from May 24, 2005, to June 
21, 2005, inform of a depressed mood with tearful affect, 
nightmares, and insomnia.  VA PTSD outpatient treatment 
records dated in September 2005 inform that the veteran was 
relaxed, friendly, cooperative, and expressive, but 
apparently prone to anger and irritability.  During these 
sessions he mentioned thoughts of suicide, but said that he 
had no plan or intent, and insisted that he was safe to go 
home.  He added that when not at work driving his semi truck 
his pastimes included hanging out at restaurants with 
friends, watching television, and chasing women.  

A September 2005 VA treatment record noted that he was 
irritable and struck out at an individual.  

VA PTSD outpatient treatment records dated in December 2005 
inform of an irritable and anxious mood and marked anger; but 
providers noted that affect was calm and the veteran was 
easily engaged.  Thought processes were logical, but there 
was some baseline paranoia.  During these sessions the 
veteran reported that he had suicidal ideation "most all the 
time, for years," but denied any plan or intent, and 
insisted that he was safe to go home.  

VA PTSD outpatient treatment records dated in March and June 
2006, as well as physician's comments on a June 2006 
Commercial Driver Fitness Determination Medical Examination 
Report, inform of a very anxious mood.  The June 2006 
Commercial Driver Fitness Determination physician also noted 
that the veteran "forgets where he is in traffic."  
Treatment providers described the veteran as euthymic, calm, 
relaxed, and pleasant, and noted that thought processes were 
logical without psychotic content except for Vietnam 
flashbacks.  

When interpreted in light of the whole recorded history and 
reconciling the various reports into a consistent picture 
(see 38 C.F.R. § 4.2), the evidence, including the veteran's 
April 2005 GAF of 50, and diagnosis of severe PTSD, confirms 
that the veteran's PTSD was productive of occupational and 
social impairment with deficiencies in most areas, including 
work, family relationships, and mood throughout the time 
period.  The evidence clearly shows that the veteran suffered 
from suicidal ideation; unprovoked irritability, difficulty 
in adapting to stressful circumstances; and disorientation.  
Although thought processes were generally described by 
treatment providers as logical, these treatment providers 
also advised of psychotic (Vietnam flashbacks) content, and 
noted the veterans report of disorientation and difficulty 
concentrating.  Moreover, while the veteran apparently tried 
to resume his former truck driver employment after his March 
2005 release from in-patient care, it appears that his work 
was significantly impacted by his symptoms, particularly his 
disorientation, marked anxiety, and anger.  Based on the 
evidence of record the Board thus finds the evidence to be 
consistent with a rating of 70 percent for the timeframe 
April 2, 2005 (the day after the veteran's release from his 
initial hospitalization for in-patient psychiatric care), to 
July 16, 2006 (the day prior to the veteran's re-admission 
for in-patient psychiatric care).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board notes that PTSD is not the 
only diagnosed psychiatric disability.  As the non-PTSD 
psychiatric symptoms have not been disassociated from the 
PTSD, the Board has considered all psychiatric symptoms of 
record in connection with the veteran's claim.   

There is, however, no evidence of the kinds of symptoms that 
would warrant a rating of 100 percent during this time 
period, such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); or memory loss for 
names of closes relatives, own occupation, or own name.  On 
the contrary, the evidence indicates that the veteran's 
relationships with family members was intact.  The evidence 
also shows that he was able to attend to his needs and wants 
both within and outside of his home.  In fact, the veteran 
himself reported that he enjoyed spending time with friends, 
hanging out at restaurants, watching television, and chasing 
women.  Accordingly, while the record contains evidence of 
occupational and social impairment in most areas, there is no 
evidence of total occupational and social impairment during 
this timeframe.  The criteria for a rating of 100 percent for 
PTSD are thus not met at any time during the time period 
April 2, 2005, to July 16, 2006.  38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411.  

As stated before, the veteran was re-hospitalized for 
psychiatric care on July 17, 2006.  Because of said 
hospitalization he was granted a temporary rating of 100 
percent from July 17, 2006, until October 1, 2006 (the first 
day of the month following his discharge from in-patient 
care).  In a rating decision dated in April 2007 the RO 
subsequently increased the rating for the veteran's PTSD to 
70 percent effective October 1, 2006.  Since this increase 
does not reflect the highest possible rating, the Board will 
consider whether a rating in excess of 70 percent beginning 
October 1, 2006, is warranted.

VA treatment notes dated in December 2006 document the 
veteran as not working or looking for work.  He reported 
staying up at night and sleeping all day.  Mood was depressed 
but he denied any suicidal or homicidal thoughts, plan, or 
intent.  Affect was described as restricted, but calm.  
Thought processes were logical without psychotic content 
except for Vietnam flashbacks.  

In February 2007 the veteran was accorded another C&P 
examination.  During this examination he reported that he 
stayed in bed (though not necessarily asleep) about 16 to 18 
hours per day.  He reported episodes of tearfulness, and said 
that he felt that his life had no meaning or worth.  His 
hygiene was described as poor, and he reported taking about 
one bath per week.  He described his mood as "solemn, not 
stable," and said that he often had no appetite.  He also 
reported regular thoughts of suicide, but denied any intent, 
and was, according to the examiner, at low risk of suicide.

Mental examination found the veteran to be oriented to 
person, place, and time.  Mood was anxious and depressed, but 
affect was appropriate, and the veteran was cooperative and 
friendly toward the examiner.  Thought process and content 
were unremarkable and non-delusional.  Psychomotor activity 
and speech were also unremarkable.  PTSD symptoms included 
recurrent, distressing dreams; markedly diminished interest 
or participation in significant activities; feelings of 
detachment or estrangement from others; irritability or 
outbursts of anger; difficulty concentrating; hypervigilance; 
and exaggerated startle response.  GAF of 45 is indicative of 
severe symptomatology.  See DSM IV.  According to the 
examiner "others likely perceive [the veteran] as withdrawn 
and reclusive."  He added that the veteran "will likely 
struggle to obtain and maintain employment without either 
significant symptom relief or intensive occupational therapy 
followed by a structured and supported entry into the job 
market."

Treatment notes dated in February and March 2007 document the 
veteran as not working or looking for work, and as drinking 
because "he got anxious after family members continued to 
tell him their problems."  According to the veteran, his 
appetite was "fair;" his energy "next to none;" his memory 
and concentration "poor;" and his interest/motivation 
"zero."  Hygiene was described as fair and affect 
restricted, but treatment providers remarked that the veteran 
was not tearful and "easily engaged."  Thought processes 
were logical without psychotic content except for Vietnam 
flashbacks.  Mood was depressed and the veteran reported some 
suicidal thoughts, but he denied any suicidal plan or intent, 
and did not want to be hospitalized.  He cited his family as 
his reason to live.  

The evidence shows that while reclusive, the veteran's 
relationships with family members were intact, and he was 
able to attend to his needs and wants both within and outside 
of his home.  Indeed, the 2007 C&P examiner noted the 
veteran's report that he "does all of his own shopping."  
Treatment providers also noted that while the veteran was 
apparently unable to perform his truck driving job, it was 
unclear whether the veteran was unable to perform alternative 
employment since he did not look for any.  Moreover, there is 
no indication of any persistent danger of hurting self or 
others, and no evidence of any memory loss for names of close 
relatives, own occupation, or own name.  Accordingly, in the 
absence of total occupational and social impairment the Board 
finds that the criteria for a rating of 100 percent for PTSD 
beginning October 1, 2006, are not met.  38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code 9411.

The assignment of an extra-schedular rating was considered in 
this matter; however, there is no tangible evidence that the 
veteran's PTSD resulted in marked interference with his 
earning capacity or necessitated frequent periods of 
hospitalization during the time period April 2, 2005, to July 
16, 2006.  Indeed, according to the veteran's comments during 
treatment sessions it appears that he was working throughout 
much of this period.  Referral for consideration of an extra-
schedular rating for the time period April 2, 2005, to July 
16, 2006, is thus not warranted.  Moreover, the veteran was 
granted total disability based on individual unemployability 
effective October 1, 2006, so the issue of referral for 
consideration by VA's Director of Compensation and Pension 
Service of an extra-schedular rating beginning October 1, 
2006, is moot.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
38 C.F.R. § 3.321.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).   

The evidence shows that VA has met the notice and duty to 
assist provisions of the VCAA.  A letter from the RO dated in 
May 2005 satisfied the duty to notify provisions with regard 
to the veteran's claim for service connection.  The veteran 
was apprised of the evidence needed to substantiate his claim 
for service connection for PTSD.  He was also informed of the 
evidence that VA would obtain, and of the evidence that he 
should submit or request VA's assistance in obtaining, and 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim (38 C.F.R. 
§ 3.159(b)(1)).  Moreover, he was informed of how VA 
determines disability ratings and effective dates in letters 
dated in March, May, and July 2006.  Although the 2006 
letters were issued after the September 2005 rating decision, 
the Board notes that this appeal arises from the initial 
grant of service connection.  Courts have held that, once 
service connection is granted, the claim is substantiated; 
additional notice is not required; and any defect in the 
notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Discussion of whether the notice 
requirements as set forth in Vazquez-Flores v. Peake have 
been met is also not warranted.  See Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the record.  
The veteran was also accorded C&P examinations in April 2005 
and February 2007; the reports of which are of record.  He 
also requested a Board hearing, which he later cancelled, and 
has been zealously represented by an attorney during his 
appeal.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  


	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating of 70 percent for PTSD for the 
time period beginning April 2, 2005, to July 16, 2006, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An initial disability rating in excess of 70 percent 
beginning October 1, 2006, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


